Name: Commission Regulation (EC) No 380/1999 of 19 February 1999 setting the final reference amounts for producers of soya beans, rape or colza seed and sunflower seed for the 1998/99 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  marketing;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities 20. 2. 1999L 46/16 COMMISSION REGULATION (EC) No 380/1999 of 19 February 1999 setting the final reference amounts for producers of soya beans, rape or colza seed and sunflower seed for the 1998/99 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ- cers of certain arable crops (1), as last amended by Regula- tion (EC) No 1624/98 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agri-monetary arrange- ments for the euro (3), and in particular Article 3(2) thereof, Whereas Article 5(1)(d) of Regulation (EEC) No 1765/92 provides that the Commission is to calculate a final regional reference amount based on the observed refer- ence price for oilseeds, by substituting the observed refer- ence price for the projected reference price; whereas the Commission has determined the observed reference price using the data provided, pursuant to Commission Regula- tion (EC) No 3405/93 (4); Whereas Article 5(1)(e) of Regulation (EEC) No 1765/92 specifies that if the area of land for which the crop specific oilseed compensatory payment is made, after the application of Article 2(6) of that Regulation, exceeds the maximum guaranteed area (MGA), the final regional refer- ence amounts shall be reduced; Whereas Article 5(1)(f) of Regulation (EEC) No 1765/92 specifies that the final regional reference amounts shall be reduced by one percent for every one percent by which the MGA has been exceeded; whereas the reduction of final regional reference amounts shall be restricted to those Member States which have exceeded their national reference area (NRA), reduced by 10 %; whereas the weighted average reduction applied in these Member States shall be equal to the reduction necessary at the level of the MGA; whereas the reductions applied in Member States should reflect their contribution towards the total overshoot of the MGA; Whereas the maximum guaranteed area has been exceeded for two consecutive marketing years; whereas Article 5(1)(h) of Regulation (EEC) No 1765/92 specifies that the relevant reference amounts for the following marketing year is reduced by the same percentage if the compensatory payment has been reduced in the previous year in accordance with the provisions of subparagraphs (f) and (g) of Article 5 of Regulation (EEC) No 1765/92; Whereas Article 5(1)(f) of Regulation (EEC) No 1765/92 specifies that in the case of Germany, the appropriate additional reduction may be adjusted at its request, in whole or in part, according to the regional base area; whereas Germany requested the adjustment in whole of the additional reduction according to the regional base area; Whereas the ceiling applicable to irrigated soya in France laid down in Article 7 of Commission Regulation (EC) No 658/96 (5), as last amended by Regulation (EC) No 2308/98 (6), has been exceeded by 2,926 % in zone II; whereas the irrigated base area has been exceeded by 4,6 %; whereas in accordance with Article 7(5) of Commission Regulation (EC) No 658/96 only the higher of the two reductions provided for, respectively, in the first indent of the first subparagraph of Article 2(6) of Regulation (EEC) No 1765/92 and in the first sentence of the sixth subparagraph of Article 3(1) of that same Regu- lation (EEC) No 1765/92 shall be made; Whereas, pursuant to Article 3(6) of Regulation (EEC) No 1765/92 the compensatory payments for the 1998/99 marketing year are to be multiplied by a coefficient of 0,993 in the case of France as laid down in Commission Regulation (EC) No 1499/98 (7); Whereas the producers received an advance payment at the level established in Article 2 of Commission Regula- tion (EC) No 1500/98 (8); Whereas the date of the operative event of the final regional reference amounts for the 1998/99 marketing year for producers of oilseeds is the first day of that marketing year; whereas it is convenient to express these amounts in ecu and to convert them in national currency with the agricultural conversion rate applicable on 1 July 1998; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for cereals, oils and fats and dried fodder, (1) OJ L 181, 1. 7. 1992, p. 12. (5) OJ L 91, 12. 4. 1996, p. 46. (2) OJ L 210, 28. 7. 1998, p. 3. (6) OJ L 288, 27. 10. 1998, p. 10. (3) OJ L 349, 24. 12. 1998, p. 1. (7) OJ L 198, 15. 7. 1998, p. 5. (4) OJ L 310, 14. 12. 1993, p. 10. (8) OJ L 198, 15. 7. 1998, p. 6. EN Official Journal of the European Communities20. 2. 1999 L 46/17 HAS ADOPTED THIS REGULATION: Article 1 1. A succinct explanation of the calculation of the final regional reference amounts referred to in Article 5(3) of Regulation (EEC) No 1765/92 is set out in Annex I. 2. The final regional reference amounts for the 1998/ 99 marketing year shall be as set out in Annex II. 3. In calculating the compensatory payment to be made to producers of oilseeds referred to in Article 11(4) of Regulation (EEC) No 1765/92, the competent authority shall take account of:  any reduction in the producers eligible area and the level of the compensatory payment,  any advance payment made in accordance with Article 2 of Regulation (EC) No 1500/98. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1999. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities 20. 2. 1999L 46/18 ANNEX I Succinct explanation of the calculation of the corrected final regional reference amount for producers of oilseeds in the 1998/99 marketing year I. Adjustment of support payments pursuant to Article 5(1)(d) of Regulation (EEC) No 1765/92. Final regional reference amounts. 1. The observed reference price for oilseeds, which represents the average price recorded on the markets during the 1998/99 marketing year, has been assessed at EUR 226,816 per tonne. This observed reference price has been calculated on the basis of offers and prices reported by Member States in accordance with Regulation (EC) No 3405/93. 2. The level of the observed reference price is such that it is necessary to reduce the projected level of compensatory payments by 7 %, pursuant to Article 5 of Regulation (EEC) No 1765/92. The final regional reference amounts will be established at a level 7 % lower than the projected regional reference amounts laid down in Regulation (EC) No 1500/98. II. Adjustment of support payments pursuant to Article 5(1)(e) of Regulation (EEC) No 1765/92. Correction of final regional reference amounts. 1. After the application of Article 2(6) of Regulation (EEC) No 1765/92, the areas of land for which crop specific oilseed payments have been made are such that the MGA has been overshot by 8 %. 2. The reductions applied to the final regional reference amounts as a consequence of the overshoot of the national reference areas less 10 % are as follows: (%) Member State 1997/99 1998/99 Total Germany (*) 2,70 2,70 Greece 0,56 16,75 17,22 France 2,89 7,88 10,54 Ireland 3,35 16,93 19,71 Italy 10,23 21,30 29,35 Luxembourg 13,58 13,58 UK 6,62 18,32 23,73 (*) Detailed adjustment according to regional base area given below: (%) Germany 1998/99 Schleswig-Holstein 0 Hamburg 0 Bremen 0 Niedersachsen 0 Nordrhein-Westfalen 2,19 Hessen 0 Rheinland-Pfalz 0 Baden-WÃ ¼rttemberg 0 Bayern 1,03 Saarland 8,69 Berlin 9,74 Brandenburg 0,64 Mecklenburg-Vorpommern 2,95 Sachsen 11,58 Sachsen-Anhalt 9,03 ThÃ ¼ringen 3,10 EN Official Journal of the European Communities20. 2. 1999 L 46/19 3. The weighted average reduction of support in the MGA covering Community production for the 1998/99 marketing year is as follows: A Percentage reduction of support applied for B Area benefiting from crop specific compensatory payments C=AÃ B Reduction of support expressed in hectare equivalents of support Germany 2,70 876 380 23 662 Greece 16,75 32 750 5 486 France 7,88 1 798 557 141 726 Ireland 16,93 6 325 1 071 Italy 21,30 765 839 163 124 Luxembourg 13,58 2 342 318 UK 18,32 503 816 92 299 Total 427 686 4. The total reduction in support necessary pursuant to Article 5(1)(f) in the MGA covering Community production, expressed in hectare equivalents of support, is:  percentage overshoot of MGA: 8 %,  area benefiting from crop specific compensatory payments within the MGAs: 5 345 897 ha,  total reduction of support necessary, expressed in hectare equivalents of support: 8 % of 5 345 897 ha = 427 672 ha. 5. The aggregate reduction in support given in point II(4) is equal to the total reduction of support necessary to respect the conditions of Article 5(1)(f) of Regulation (EEC) No 1765/92. EN Official Journal of the European Communities 20. 2. 1999L 46/20 Member State Region Reference Yield (t/ha) Projected reference amount (ECU/ha) ANNEX II PROJECTED REGIONAL REFERENCE AMOUNTS  1998/99 BelgiÃ «/Belgique: Polders/Polders Oilseeds 2,40 409,99 Leemstreek/Limoneuse Oilseeds 3,31 565,44 Zandleemstreek/Sablo-limoneuse Oilseeds 3,12 532,98 Condroz/Condroz Oilseeds 3,07 524,44 Weidestreek/HerbagÃ ¨re Oilseeds 3,03 517,61 Zandstreek/Sablonneuse Oilseeds 2,85 486,86 Kempen/Campine Oilseeds 2,72 464,65 Famenne/Famenne Oilseeds 2,97 507,36 Fagnes/Fagnes Oilseeds 3,15 538,11 Ardennen/Ardenne Oilseeds 2,99 510,78 Jurastreek/Jurassique Oilseeds 3,38 577,40 Hen. Kempen/Campine-HennuyÃ ¨re Cereals 6,44 564,42 Hoge Ardennen/Haute Ardenne Cereals 3,77 330,41 Danmark: Oilseeds 2,70 461,24 Deutschland: Schleswig-Holstein Oilseeds 3,380 577,40 Hamburg Oilseeds 3,070 524,44 Bremen Oilseeds 3,130 534,69 Niedersachsen  Regionen 1-9 Oilseeds 3,060 522,73  Region 10 Oilseeds 3,440 587,65 Nordrhein-Westfalen Oilseeds 3,110 519,64 Hessen Oilseeds 3,100 529,57 Rheinland-Pfalz Oilseeds 2,850 486,86 Baden-WÃ ¼rttemberg Oilseeds 2,970 507,36 Bayern Oilseeds 3,180 537,64 Saarland Oilseeds 2,700 421,16 Berlin Oilseeds 2,680 413,23 Brandenburg  Region 1 Oilseeds 3,440 583,89  Region 2 Oilseeds 2,680 454,89 Mecklenburg-Vorpommern Oilseeds 3,440 570,31 Sachsen Oilseeds 2,960 447,10 Sachsen-Anhalt Oilseeds 2,670 414,92 ThÃ ¼ringen Oilseeds 2,870 475,08 Ellada: Region 1 Oilseeds 1,900 268,68 Region 2 Oilseeds 2,200 311,11 EspaÃ ±a: Secano 1 Cereals 0,900 78,88 2 Cereals 1,200 105,17 3 Cereals 1,500 131,46 4 Cereals 1,800 157,76 5 Cereals 2,000 175,28 6 Cereals 2,200 192,81 7 Cereals 2,500 219,11 8 Cereals 2,700 236,63 EN Official Journal of the European Communities20. 2. 1999 L 46/21 Member State Region Reference Yield (t/ha) Projected reference amount (ECU/ha) 9 Cereals 3,200 280,46 10 Cereals 3,700 324,28 11 Cereals 4,100 359,33 RegadÃ ­o 1 Cereals 3,000 262,93 2 Cereals 3,100 271,69 3 Cereals 3,200 280,46 4 Cereals 3,400 297,98 5 Cereals 3,500 306,75 6 Cereals 3,600 315,51 7 Cereals 3,700 324,28 8 Cereals 3,800 333,04 9 Cereals 3,900 341,81 10 Cereals 4,000 350,57 11 Cereals 4,100 359,33 12 Cereals 4,200 368,10 13 Cereals 4,300 376,86 14 Cereals 4,400 385,63 15 Cereals 4,500 394,39 16 Cereals 4,600 403,16 17 Cereals 4,700 411,92 18 Cereals 4,800 420,68 19 Cereals 4,900 429,45 20 Cereals 5,000 438,21 21 Cereals 5,100 446,98 22 Cereals 5,200 455,74 23 Cereals 5,300 464,50 24 Cereals 5,400 473,27 25 Cereals 5,500 482,03 26 Cereals 5,700 499,56 27 Cereals 5,800 508,33 28 Cereals 5,900 517,09 29 Cereals 6,100 534,62 30 Cereals 6,200 543,38 31 Cereals 6,300 552,15 32 Cereals 6,400 560,91 33 Cereals 6,600 578,44 34 Cereals 7,100 622,26 35 Cereals 8,200 718,67 36 Cereals 8,300 727,43 France: Zone I Soja  Non irriguÃ © Cereals 5,930 464,94  IrriguÃ © Cereals 8,120 636,65 Navette/Colza/Tournesol Cereals 6,023 472,23 Zone II Soja  Non irriguÃ © Cereals 4,680 366,93  IrriguÃ © Cereals 8,770 687,61 Navette/Colza/Tournesol Cereals 5,554 435,46 Ireland: Oilseeds 3,300 452,62 Italia: Torino montagna interna Cereals 2,224 137,71 Torino collina interna Oilseeds 3,612 435,93 Torino pianura Oilseeds 4,399 530,92 Vercelli-Biella montagna interna Cereals 4,853 300,49 EN Official Journal of the European Communities 20. 2. 1999L 46/22 Member State Region Reference Yield (t/ha) Projected reference amount (ECU/ha) Vercelli-Biella collina interna Oilseeds 4,233 510,88 Vercelli-Biella pianura Oilseeds 4,826 582,45 Novara-Verbano-Cuseo-oss. montagna interna Cereals 3,731 231,02 Novara-Verbano-Cuseo-oss. collina interna Oilseeds 3,744 451,86 Novara pianura Oilseeds 4,488 541,66 Cuneo montagna interna Oilseeds 3,762 454,04 Cuneo collina interna Oilseeds 3,877 467,92 Cuneo pianura Oilseeds 4,187 505,33 Asti collina interna Oilseeds 3,254 392,73 Asti pianura Oilseeds 3,409 411,43 Alessandria montagna interna Oilseeds 3,550 428,45 Alessandria collina interna Oilseeds 3,384 408,42 Alessandria pianura Oilseeds 3,359 405,40 Aosta montagna interna Cereals 2,328 144,15 Varese montagna interna Oilseeds 3,950 476,73 Varese collina interna Oilseeds 3,437 414,81 Varese pianura Oilseeds 3,244 391,52 Como-Lecco subz. 1 montagna interna Cereals 6,652 411,89 Como-Lecco subz. 1 collina interna Oilseeds 3,541 427,36 Como pianura Oilseeds 4,167 502,92 Sondrio montagna interna Cereals 4,793 296,78 Milano collina interna Oilseeds 4,349 524,88 Milano-Lodi pianura Oilseeds 4,662 562,66 Bergamo-Lecco subz. 2 montagna interna Cereals 3,817 236,35 Bergamo-Lecco subz. 2 collina interna Oilseeds 4,375 528,02 Bergamo pianura Oilseeds 5,000 603,45 Brescia montagna interna Cereals 5,469 338,64 Brescia collina interna Oilseeds 5,000 603,45 Brescia pianura Oilseeds 5,000 603,45 Pavia montagna interna Oilseeds 3,377 407,57 Pavia collina interna Oilseeds 3,578 431,83 Pavia pianura Oilseeds 4,194 506,17 Cremona pianura Oilseeds 4,737 571,71 Mantova collina interna Oilseeds 4,620 557,59 Mantova pianura Oilseeds 5,000 603,45 Bolzano montagna interna Cereals 1,848 114,43 Trento montagna interna Cereals 4,374 270,84 Verona montagna interna Oilseeds 5,000 603,45 Verona collina interna Oilseeds 4,715 569,05 Verona pianura Oilseeds 4,972 600,07 Vicenza montagna interna Oilseeds 4,439 535,74 Vicenza collina interna Oilseeds 5,000 603,45 Vicenza pianura Oilseeds 4,817 581,36 Belluno montagna interna Oilseeds 3,499 422,30 Treviso collina interna Oilseeds 4,422 533,69 Treviso pianura Oilseeds 4,640 560,00 Venezia pianura Oilseeds 4,688 565,80 Padova collina interna Oilseeds 4,044 488,07 Padova pianura Oilseeds 4,300 518,97 Rovigo pianura Oilseeds 4,502 543,35 Udine montagna interna Cereals 4,320 267,49 Udine collina interna Oilseeds 4,159 501,95 Udine pianura Oilseeds 4,552 549,38 Gorizia collina interna Oilseeds 4,049 488,67 Gorizia pianura Oilseeds 4,517 545,16 Trieste pianura Cereals 4,879 302,10 EN Official Journal of the European Communities20. 2. 1999 L 46/23 Member State Region Reference Yield (t/ha) Projected reference amount (ECU/ha) Pordenone montagna interna Oilseeds 3,012 363,52 Pordenone collina interna Oilseeds 3,570 430,86 Pordenone pianura Oilseeds 4,150 500,86 Imperia montagna interna Cereals 3,372 208,79 Imperia collina interna Cereals 3,372 208,79 Imperia collina litoranea Cereals 3,372 208,79 Savona montagna interna Cereals 3,372 208,79 Savona montagna litoranea Cereals 3,372 208,79 Savona collina interna Cereals 3,372 208,79 Savona collina litoranea Cereals 3,372 208,79 Genova montagna interna Cereals 3,372 208,79 Genova montagna litoranea Cereals 3,372 208,79 Genova collina interna Cereals 3,372 208,79 Genova collina litoranea Cereals 3,372 208,79 La Spezia montagna interna Cereals 3,372 208,79 La Spezia collina interna Cereals 3,372 208,79 La Spezia collina litoranea Cereals 3,372 208,79 Piacenza montagna interna Cereals 3,676 227,62 Piacenza collina interna Oilseeds 3,607 435,33 Piacenza pianura Oilseeds 3,895 470,09 Parma montagna interna Oilseeds 3,631 438,23 Parma collina interna Oilseeds 3,693 445,71 Parma pianura Oilseeds 3,808 459,59 Reggio-Emilia montagna interna Cereals 3,188 197,40 Reggio-Emilia collina interna Oilseeds 2,989 360,74 Reggio-Emilia pianura Oilseeds 4,124 497,73 Modena montagna interna Cereals 3,834 237,40 Modena collina interna Oilseeds 3,599 434,36 Modena pianura Oilseeds 4,209 507,99 Bologna montagna interna Cereals 4,360 269,97 Bologna collina interna Oilseeds 3,277 395,50 Bologna pianura Oilseeds 3,890 469,49 Ferrara pianura Oilseeds 4,590 553,97 Ravenna collina interna Oilseeds 3,366 406,24 Ravenna pianura Oilseeds 3,644 439,80 ForlÃ ¬-montagna interna Cereals 2,828 175,11 ForlÃ ¬-Rimini collina interna Oilseeds 3,190 385,00 ForlÃ ¬-Rimini collina litoranea Oilseeds 3,125 377,16 ForlÃ ¬-Rimini pianura Oilseeds 3,426 413,48 Massa-Carrara montagna interna Cereals 5,659 350,40 Massa-Carrara montagna litoranea Cereals 7,970 493,50 Massa-Carrara collina interna Cereals 5,952 368,54 Lucca montagna litoranea Cereals 5,320 329,41 Lucca montagna interna Cereals 3,437 212,82 Lucca pianura Oilseeds 3,135 378,36 Pistoia montagna interna Oilseeds 3,536 426,76 Pistoia collina interna Oilseeds 3,495 421,81 Firenze-Prato montagna interna Oilseeds 2,971 358,57 Firenze-Prato collina interna Oilseeds 2,695 325,26 Firenze pianura Oilseeds 2,873 346,74 Livorno collina litoranea Oilseeds 3,089 372,81 Pisa collina interna Oilseeds 2,850 343,97 Pisa collina litoranea Oilseeds 2,848 343,73 Pisa pianura Oilseeds 2,947 355,67 Arezzo montagna interna Oilseeds 2,967 358,09 Arezzo collina interna Oilseeds 2,816 339,86 EN Official Journal of the European Communities 20. 2. 1999L 46/24 Member State Region Reference Yield (t/ha) Projected reference amount (ECU/ha) Siena montagna interna Oilseeds 2,560 308,97 Siena collina interna Oilseeds 3,027 365,33 Grosseto montagna interna Oilseeds 2,478 299,07 Grosseto collina interna Oilseeds 3,013 363,64 Grosseto collina litoranea Oilseeds 2,961 357,36 Grosseto pianura Oilseeds 3,040 366,90 Perugia montagna interna Oilseeds 2,964 357,73 Perugia collina interna Oilseeds 3,003 362,43 Terni montagna interna Oilseeds 3,837 463,09 Terni collina interna Oilseeds 3,103 374,50 Pesaro-Urbino montagna interna Oilseeds 2,979 359,54 Pesaro-Urbino collina interna Oilseeds 3,005 362,67 Pesaro-Urbino coll. litoranea Oilseeds 3,066 370,04 Ancona montagna interna Oilseeds 3,099 374,02 Ancona collina interna Oilseeds 3,122 376,79 Ancona collina litoranea Oilseeds 3,160 381,38 Macerata montagna interna Oilseeds 3,075 371,12 Macerata collina interna Oilseeds 3,218 388,38 Macerata collina litoranea Oilseeds 3,207 387,05 Ascoli Piceno montagna interna Cereals 3,446 213,37 Ascoli Piceno collina interna Oilseeds 3,054 368,59 Ascoli Piceno coll. litoranea Oilseeds 3,067 370,16 Viterbo collina interna Oilseeds 3,027 365,33 Viterbo pianura Oilseeds 3,239 390,92 Rieti montagna interna Oilseeds 3,352 404,55 Rieti collina interna Oilseeds 3,186 384,52 Roma montagna interna Oilseeds 3,016 364,00 Roma collina interna Oilseeds 3,114 375,83 Roma collina litoranea Oilseeds 3,138 378,73 Roma pianura Oilseeds 3,133 378,12 Latina montagna interna Oilseeds 2,662 321,28 Latina collina interna Oilseeds 3,637 438,95 Latina collina litoranea Cereals 4,697 290,84 Latina pianura Oilseeds 3,398 410,11 Frosinone montagna interna Oilseeds 2,401 289,78 Frosinone collina interna Oilseeds 3,305 398,88 LAquila montagna interna Oilseeds 3,038 366,66 Teramo montagna interna Oilseeds 2,849 343,85 Teramo collina interna Oilseeds 3,003 362,43 Teramo collina litoranea Oilseeds 3,104 374,62 Pescara montagna interna Cereals 3,323 205,76 Pescara collina interna Oilseeds 2,976 359,17 Pescara collina litoranea Oilseeds 3,108 375,11 Chieti montagna interna Cereals 2,443 151,27 Chieti collina interna Oilseeds 2,850 343,97 Chieti collina litoranea Oilseeds 3,098 373,90 Campobasso montagna interna Oilseeds 2,875 346,98 Campobasso collina interna Oilseeds 2,981 359,78 Campobasso collina litoranea Oilseeds 2,983 360,02 Isernia montagna interna Cereals 3,005 186,07 Isernia collina interna Cereals 3,788 234,55 Caserta montagna interna Oilseeds 4,000 482,76 Caserta collina interna Oilseeds 2,712 327,31 Caserta collina litoranea Oilseeds 3,237 390,67 Caserta pianura Oilseeds 3,176 383,31 Benevento collina interna Oilseeds 2,763 333,47 EN Official Journal of the European Communities20. 2. 1999 L 46/25 Member State Region Reference Yield (t/ha) Projected reference amount (ECU/ha) Benevento montagna interna Oilseeds 2,941 354,95 Napoli collina interna Oilseeds 3,560 429,66 Napoli collina litoranea Cereals 5,316 329,16 Napoli pianura Cereals 8,209 508,30 Avellino montagna interna Oilseeds 2,901 350,12 Avellino collina interna Cereals 3,809 235,85 Salerno montagna interna Cereals 1,842 114,06 Salerno collina interna Oilseeds 3,760 453,80 Salerno collina litoranea Cereals 2,087 129,23 Salerno pianura Oilseeds 3,656 441,24 Foggia montagna interna Oilseeds 2,898 349,76 Foggia collina interna Oilseeds 2,897 349,64 Foggia collina litoranea Cereals 2,485 153,87 Foggia pianura Oilseeds 2,901 350,12 Bari collina interna Oilseeds 2,916 351,93 Bari pianura Cereals 1,535 95,05 Taranto collina litoranea Oilseeds 3,121 376,67 Taranto pianura Oilseeds 2,783 335,88 Brindisi collina litoranea Cereals 1,154 71,45 Brindisi pianura Oilseeds 3,970 479,14 Lecce pianura Oilseeds 3,637 438,95 Potenza montagna interna Cereals 1,611 99,75 Potenza montagna litoranea Cereals 1,601 99,13 Potenza collina interna Oilseeds 2,458 296,66 Matera montagna interna Oilseeds 2,444 294,97 Matera collina interna Oilseeds 2,508 302,69 Matera pianura Oilseeds 2,788 336,48 Cosenza montagna interna Oilseeds 4,000 482,76 Cosenza montagna litoranea Cereals 1,632 101,05 Cosenza collina interna Oilseeds 2,758 332,86 Cosenza collina litoranea Cereals 1,451 89,84 Cosenza pianura Oilseeds 3,185 384,40 Catanzaro-Crotone-Vibo val. montagna interna Oilseeds 3,375 407,33 Catanzaro-Crotone-Vibo val. collina interna Cereals 2,074 128,42 Catanzaro-Crotone-Vibo val. collina litoranea Cereals 1,861 115,23 Catanzaro-Crotone pianura Cereals 1,664 103,03 Reggio Calabria montagna interna Cereals 1,702 105,39 Reggio Calabria montagna litoranea Cereals 1,612 99,81 Reggio Calabria collina litoranea Cereals 1,697 105,08 Reggio Calabria pianura Cereals 2,678 165,82 Trapani collina interna Cereals 1,706 105,63 Trapani collina litoranea Cereals 1,606 99,44 Trapani pianura Cereals 1,606 99,44 Palermo montagna interna Cereals 1,918 118,76 Palermo montagna litoranea Cereals 1,610 99,69 Palermo collina interna Cereals 1,584 98,08 Palermo collina litoranea Cereals 1,556 96,35 Palermo pianura Cereals 1,507 93,31 Messina montagna interna Cereals 1,278 79,13 Messina montagna litoranea Cereals 1,222 75,67 Messina collina litoranea Cereals 1,289 79,81 Agrigento montagna interna Cereals 1,669 103,34 Agrigento collina interna Cereals 1,512 93,62 Agrigento collina litoranea Cereals 1,333 82,54 Agrigento pianura Cereals 1,667 103,22 Caltanissetta collina interna Cereals 1,333 82,54 EN Official Journal of the European Communities 20. 2. 1999L 46/26 Member State Region Reference Yield (t/ha) Projected reference amount (ECU/ha) Caltanissetta collina litoranea Cereals 1,080 66,87 Caltanissetta pianura Cereals 1,027 63,59 Enna montagna interna Cereals 1,100 68,11 Enna collina interna Oilseeds 2,397 289,29 Catania montagna interna Oilseeds 2,922 352,66 Catania montagna litoranea Cereals 5,000 309,60 Catania collina interna Oilseeds 2,326 280,73 Catania collina litoranea Oilseeds 2,575 310,78 Catania pianura Oilseeds 2,509 302,81 Ragusa collina interna Cereals 2,200 136,22 Ragusa collina litoranea Cereals 2,584 160,00 Ragusa pianura Cereals 3,590 222,29 Siracusa collina interna Cereals 1,362 84,33 Siracusa collina litoranea Oilseeds 2,700 325,86 Siracusa pianura Oilseeds 2,625 316,81 Sassari montagna interna Cereals 1,750 108,36 Sassari collina interna Cereals 1,667 103,22 Sassari collina litoranea Cereals 1,752 108,48 Sassari pianura Oilseeds 3,999 482,64 Nuoro montagna interna Cereals 1,350 83,59 Nuoro collina interna Cereals 1,536 95,11 Nuoro collina litoranea Cereals 1,772 109,72 Cagliari collina interna Oilseeds 4,000 482,76 Cagliari collina litoranea Oilseeds 4,000 482,76 Cagliari pianura Oilseeds 3,904 471,17 Oristano collina interna Oilseeds 2,991 360,98 Oristano pianura Oilseeds 4,000 482,76 Luxembourg: Oilseeds 2,700 398,60 Nederland: 1 Cereals 7,100 622,26 2 Cereals 5,000 438,21 Ã sterreich: Oilseeds 2,74 468,07 Portugal: Sequeiro S-C.1 Cereals 1,550 135,85 S-C.2 Cereals 1,100 96,41 S-C.3 Cereals 2,150 188,43 S-C.4 Cereals 3,500 306,75 S-C.5 Cereals 2,750 241,02 S-M.1 Cereals 2,000 175,28 S-A.1 Cereals 3,800 333,04 Regadio R-C.1 Cereals 8,500 744,96 R-C.2 Cereals 7,000 613,50 R-C.3 Cereals 4,400 385,63 R-C.4 Cereals 2,400 210,34 R-C.5 Cereals 7,200 631,03 R-C.6 Cereals 5,200 455,74 R-C.7 Cereals 5,800 508,33 R-C.8 Cereals 4,600 403,16 R-C.9 Cereals 3,300 289,22 R-M.1 Cereals 4,400 385,63 EN Official Journal of the European Communities20. 2. 1999 L 46/27 Member State Region Reference Yield (t/ha) Projected reference amount (ECU/ha) Suomi/Finland: Oilseeds 1,59 271,62 Sverige: Zone 1 Oilseeds 2,674 456,80 Zone 2 Oilseeds 2,259 385,90 Zone 3 Cereals 4,147 363,45 Zone 4 Cereals 3,626 317,79 Zone 5 Cereals 2,875 251,97 United Kingdom: England Oilseeds 3,080 401,30 Wales Oilseeds 3,140 409,11 Northern Ireland Oilseeds 2,920 380,45 Scotland (LFA) Oilseeds 2,840 370,03 Scotland (remainder) Oilseeds 3,450 449,50